In an action inter alia for moneys owed pursuant to the terms of a separation agreement executed by the parties on December 30, 1971, defendant appeals from an order of the Supreme Court, Nassau County, entered March 20, 1975, which denied his motion inter alia to dismiss certain causes of action. Order affirmed, with $20 costs and disbursements. Upon the record on this appeal, the parties should be relegated to a full trial. Rabin, Acting P. J., Cohairn, Margett, Brennan and Shapiro, JJ., concur.